These appeals are from judgments of the former Supreme Court, which judgments affirm the judgments of the State Department of Taxation and Finance, Division of Tax Appeals confirming assessments for the year 1945 upon certain floating equipment consisting of ferry boats, tugs, lighters, etc., the property of appellants. The judgments in question are affirmed for the reasons stated in the opinion of Mr. Justice Eastwood in the former Supreme Court reported in 137 N.J.L. 288 (1948). *Page 300 
Subsequent to the rendition of the opinion below, the Supreme Court of the United States denied certiorari in the case ofDebardeleben Coal Corp. v. Ott, 334 U.S. 858,92 L.Ed. 1479, 68 S.Ct. 1529 (1948). The facts in that case, as set forth in the opinion of the Circuit Court of Appeals, Fifth Circuit, 166 Fed.2d 509 (1948) resemble those in the instant case and the precedent is applicable to the Federal questions here involved and the opinion supports the reasoning of the Court below. While the action of the United States Supreme Court imports no opinion on the merits, (Sunal v. Large,332 U.S. 174, 67 S.Ct. 1588, 91 L.Ed. 1982 (1946), re-hearing denied 332 U.S. 785, 68 S.Ct. 29, 92 L.Ed. 38
(1947); House v. Mayo, 324 U.S. 42, 65 S.Ct. 517,89 L.Ed. 739 (1945), re-hearing denied 324 U.S. 886,65 S.Ct. 689, 89 L.Ed. 1435 (1945), its action denotes finality to the case. 28 U.S.C.A. Sec. 1254.
For affirmance: Chief Justice VANDERBILT and Justices CASE, HEHER, OLIPHANT, WACHENFELD, BURLING, and ACKERSON — 7.
For reversal: None.